PER CURIAM.
Dennis O’Connor, the former husband of Mary Louise O’Connor, appeals a post-judgment of dissolution of marriage order which (1) granted to the former wife permission of the court to remove her residence and that of the defendant children from Miami, Florida, to Memphis, Tennessee and (2) denied the former husband’s motion for contempt against the former wife for failure to make mortgage, insurance and tax payments on the former marital home.
The final judgment of dissolution of marriage gave the wife the custody of the six minor children of the marriage, awarded alimony and child support, and granted to the wife the sole use and occupancy of the marital home so long as the children are minors and reside with her and she does not remarry. The home was held as a tenancy in common.
In the Order Upon Wife’s Petition for Leave to Change Residence and Husband’s Motion for Contempt, the trial judge made the following finding of fact:
“1. The Petition for Leave to Change the Permanent Residence of the minor children of the parties is GRANTED as it is in the best interest and welfare of the minor children to allow such change, there being no substantial evidence to the contrary, and in addition, being to the financial and educational advantage of the minor children.”
The appellant has failed to bring to this court a complete record of the testimony before the trial judge. It appears from the portion of the record that is before us that the findings of the trial judge are supported by substantial evidence. Therefore, no error appears. See Section 61.13, Florida Statutes (1975). Cf. Stamm v. Stamm, 266 So.2d 413 (Fla.3d DCA 1972).
Affirmed.